FILED
                             NOT FOR PUBLICATION                            MAR 19 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



EDWIN GILBERT WATUNG,                            No. 11-71755

               Petitioner,                       Agency No. A096-364-544

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted March 12, 2013 **

Before:        PREGERSON, REINHARDT, and W. FLETCHER, Circuit Judges.

       Edwin Gilbert Watung, a native and citizen of Indonesia, petitions for

review of a Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s decision denying his application for withholding of




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Thus, we reject Watung’s
request for oral argument.
removal. We have jurisdiction under 8 U.S.C. § 1252. We review for substantial

evidence the agency’s factual findings, Wakkary v. Holder, 558 F.3d 1049, 1056

(9th Cir. 2009), and we deny the petition for review.

      Substantial evidence supports the BIA’s determination that, even under a

disfavored group analysis, Watung failed to present sufficient evidence of

individualized risk to establish it is more likely than not he will be persecuted in

Indonesia. See Halim v. Holder, 590 F.3d 971, 979-80 (9th Cir. 2009); Wakkary,

558 F.3d at 1066 (“[a]n applicant for withholding of removal will need to adduce a

considerably larger quantum of individualized-risk evidence to prevail than would

an asylum applicant”). Thus, his withholding of removal claim fails.

      PETITION FOR REVIEW DENIED.




                                           2                                     11-71755